 MOORE DROP FORGING COMPANY165Reasonable steps shall be taken by the Respondent to insure that said notices arenot altered,defaced,or covered by any other material.(d) Notify the Regional Director for the Twenty-seventh Region,in writing,within20 days from the receipt by the Respondent of a copy of this Intermediate Reportand Recommended Order,what steps the Respondent has taken to comply therewith.15It is further recommended that unless on or before 20 days from the date of itsreceipt of this Intermediate Report and Recommended Order the Respondent notifythe Regional Director that he will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to take theaction aforesaid.15 In the event that this Recommended Order be adopted by the Board,paragraph 2(d)thereof shall be modified to read: "Notify said Regional Director,inwriting,within10 days from the date of this Order,what steps the Respondent has taken to complytherewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor RelationsAct, as amended,we hereby notify our employees that:WE WILL,upon request,bargain collectively with International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America,Milk Driversand Dairy Employees,Local 537, as the exclusive representative of distribu-tors and/or owner-operator drivers among others in the bargaining unit.WE WILL NOT bargain individually with or unilaterally change the wages, hours,or working conditions of our route drivers or any others in the bargaining unit.WE WILL set aside all existing agreements with our distributors and/orowner-operator drivers without prejudice to the seniority or other rights andprivileges of each,and we will make each whole for loss of pay, if any, he mayhave suffered by reason of employment under the individual agreement.WE WILL NOT,by refusing to bargain collectively or inanyother like or relatedmanner,interfere with,restrain,or coerce employees in the exercise of their rightto self-organization,to form,join, or assist any labor organization,to bargaincollectively through representatives of their own choosing,to engage in con-certed activities for the purpose of collective bargaining or other mutual aid orprotection,or to refrain from any or all such activities except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section 8(a)(3)of the Act.UNITED DAIRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office,609 Rail-way Exchange Building,Denver,Colorado, Telephone No. Keystone 4-4151, Exten-sion 513,if they have any questions concerning this notice or compliance with itsprovisions.Moore Drop Forging CompanyandInternational Union,UnitedAutomobile,Aerospace and Agricultural Implement Workersof America,UAW-AFL-CIO,Local No. 192.Case No. 9-CA-2743. August 9393,1963DECISION AND ORDEROn May 17, 1963, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that144 NLRB No. 23. 166DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.He further found that the Respondent had not en-gaged in certain other unfair labor practices alleged in the complaintand recommended that such allegations be dismissed.Thereafter, theRespondent filed exceptions to the Intermediate Report and a sup-porting brief.The General Counsel and the Charging Party filed noexceptions.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthiscaseto a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in the case including the Intermediate Report, the exceptions,and the brief, and hereby adopts the findings,' conclusions,' and recom-mendations3 of the Trial Examiner, with the modifications 4 indicatedherein.With respect to the discharge of R. E. Puckett, Member Leedomagrees that Respondent violated Section 8(a) (3) in procuring thedischarge through its general foreman. In so finding, however, Mem-ber Leedom, unlike his colleagues, does not rely uponNorthern Cali-fornia Chapter, Associated General Contractors etc.,119 NLRB 1026,cited by the Trial Examiner. SeeHurd Corporation,143 NLRB 306.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.1Daigneault did not admit, as found by the Trial Examiner, that his sole duty was tonegotiate a contract with the Union at Hillsboro.However, neither the Trial Examiner'sultimate 8(a) (5) holding nor our concurrence therewith is affected by this correctedfinding of the Trial Examiner.2Relying upon Respondent's entire course of conduct herein we conclude,as the TrialExaminer did,that Respondent engaged in mere surface bargaining in defiance of theAct's requirement that it bargain in good faith.In concluding that Respondent violatedSection 8(a) (5) of the Act, the Trial Examiner relies in part upon certain conduct byRespondent, whichhe found constitutedperse violations of the mandateof the Act tobargain in good faith.In view of our finding based upon Respondent's entire course ofconduct, we need not pass upon the Trial Examiner's findings ofperse violations.3 There being no exception taken to the Trial Examiner's finding that the 8(a) (3) allega-tion as to Greene be dismissed,we adopt that finding proforma.4The Appendix attached to the Intermediate Report is hereby modified by adding thefollowing immediately below the signature line at the bottom of the notice:Nova -We will notify any of the above-mentioned employees presently serving inthe Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended,after discharge from the Armed Forces. MOORE DROPFORGING COMPANY167INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by the above-named labor organization on November 27,1962, the General Counsel of the National Labor Relations Board on January 11,1963, issued his complaint and notice of hearing thereon.On January 25, 1963,the Respondent filed its answer.The complaint alleges and the answer denies thatthe Respondent has engaged in unfair labor practices in violation of Section 8(a)(1)(3), and (5) of the National Labor Relations Act, as amended. Pursuant to notice,a hearing was held in Hillsboro, Ohio, on March 26, 27, and 28, 1963, before TrialExaminer C. W. Whittemore.At the hearing all parties were represented by counsel, and were afforded fullopportunity to present evidence pertinent to issues, to argue orally, and to file briefs.Briefs have been received from General Counsel and the Respondent.Disposition of the Respondent'smotion to dismiss the complaint,upon whichruling was reserved at the conclusion of the hearing, is made by the following find-ings, conclusions,and recommendations.Upon the record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTMoore Drop Forging Company is a Massachusetts corporation having plants invarious parts of the United States.At its Hillsboro, Ohio, plant (with which thisproceeding is concerned)it engages in the manufacture of automobile door hinges.During the year preceding issuance of the complaint the Respondent had a directoutflow of products in interstate commerce valued at more than $50,000.Duringthe same period it had a direct inflow of raw materials in interstate commerce valuedat more than $50,000.The complaint alleges, the answer admits, and it is here found that the Respondentis engaged in commerce within the meaning of the Act.II.THE CHARGING UNIONInternational Union, United Automobile, Aerospace and Agricultural ImplementWorkers of America, UAW-AFL-CIO, Local No. 192, is a labor organization ad-mitting to membership employees of the Respondent at its Hillsboro, Ohio, plant.III.THE UNFAIR LABOR PRACTICESA. Settingand issuesAll of the conduct and events claimed by General Counsel to have been violativeof the Act occurred following a Board conducted election among the Respondent'sHillsboro employees in January 1962.The Charging Union was duly certified onJanuary 22, 1962.The parties are in no dispute as to the appropriate unit allegedor as to the fact that the Charging Union has been since its Board certification andnow is the exclusive bargaining representative of all employees in that unit.Between the date of the certification and November 26, 1962, when employees ofthe plant went on strike, more than 20 negotiating meetings were held.No agree-ment was reached by the date of the strike, and none has been reached since then,although it appears that a number of meetings were held after the strike began.General Counsel contends that the strike was caused and prolonged by the Re-spondent's unfair labor practices.The chief issue raised by the complaint is the claim that the Respondent has failedand refused to bargain in good faith with the Union, in violation of Section 8(a) (5)of the Act.Coexistent issues are the discharges of two employees, Puckett andGreene, and various alleged acts of interference, restraint, and coercion.B. Interference, restraint, and coercionFindings as to the following incidents are based,in the main,upon the credibletestimony of the employees involved.(1)On numerous occasions before the strike began on November 26, foremenqueried employees as to whether or not they were going on strike and declaredthat management would not sign a contract with the Union. Instances are: 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDa.Second-shift Foreman Leroy Clark told employees Marvin Gray and R. L.Berry, some 3 weeks before the strike, that the Union would "never get in" andthat if the employees went on strike they would be fired within 3 days. Clark furthersaid that the Company would move before it would give the Union a contract.Onthe Saturday preceding the strike Clark warned Gray to "be back here on Mondaymorning or you will be fired in 3 days."b.On several occasions the same foreman talked with employee J. E. Ferneau,who was an employee member of the negotiating committee, about the progress ofsuch negotiations.He repeatedly told Ferneau that the Company would never enterinto a contract with the Union.'c.Employee Robert Aber did not go out on strike with fellow workers the firstday.It is undisputed that Foreman Clark assigned him to a better-paying machinethan he had been operating and told him that "if the other fellows come back infrom on strike they would have to take the machines that was left."d. In November, before the actual strike, General Foreman MacBrian remarkedto employee Wayne Gregory, "I thought you were going on strike."Gregory re-plied that the Union had not authorized it.MacBrian then declared that he wishedthey would hurry up and strike-he wanted a vacation himself.He then added thatthe Union would not get a contract anyway. Just before the strike began MacBrianagain asked Gregory, in the presence of other employees, when they were going out.After repeating his wish that they would "hurry up" he again declared that theUnion would get no contract and said that anyone who walked out would be fired.2e.About 2 weeks before the strike Foreman W. E. Reno asked employee W. D.Chaney if they were going to work the following Monday, and added that if theywent out they would "never get back in." 3f.Two or three weeks before the strike Foreman Hughie Dyer queried DonaldBallein and another employee as to whether or not they were going on strike.Hetold them that they would not get a contract and would "probably" lose their jobsif they went on strike.g. In mid-July the same foreman told employee J. R. Hall, in discussion of the40-hour week, that the Union had no contract then and was "not going to get one."In mid-November, after asking this employee if he was coming in to work the follow-ingMonday, Dyer warned him that anyone who did not "show up" for work wouldlose his seniority rights and insurance benefits and would be replaced.ConclusionsIn addition to the credible testimony of the employees concerned, the admissionsof Plant Superintendent Reardon as a witness for the Respondent establish a substantialbasis for belief that the several foremen did not hesitate to tell employees under themthatmanagement would notsigna contract.Reardon testified that such foremenattended frequent meetings at which he, as a member of the Respondent's negotiatingteam, kept them fully advised concerning negotiations.And, as found in a latersection,management made it amply clear to the union negotiating committee at manymeetingsthat it would sign no contract other than the one it initially proposed.The Trial Examiner concludes and finds that the above-quoted remarks of theseveral foremen concerning the futility of negotiations and the reprisals which wouldbe visited upon those who went on strike, all of which preceded the actual strike,constituted interference, restraint, and coercion.1 Clark admitted discussing negotiations with Ferneau and having asked Berry if he wasgoing on strike, but said that "not to my knowledge" had he made the above-quoted re-marks attributed to him.2The record also contains the credible testimony of employee Marion Griffith, a memberof the negotiating committee, to the effect that when he complained to MaeBrian thatsomeone had smeared grease on the controls and engine of his forklift, MaeBrian had toldhim that some of the "boys" had it in for him because of his union activity, and that onone occasion, when a couple of them had wanted to "whip" Griffith, he had told them to"go ahead" but wait until they got him "the hell off company property" The TrialExaminer does not credit MacBrian's testimonyin denialof the latter remark, but makesno finding ofan unfairlabor practice because Griffith placed it as having occurred in thelatter part of May or June, a date which may or may not have been within the 6 months'period, the charge having been filed on November 27.Nor does the Trial Examiner be-lieveMacBrian's denial of the remarks attributed to him by Gregory, found aboveThegeneral foreman, as noted fully hereinafter, admitted that he brought about the termina-tion of outside employment of employee Puckett.8 Reno admitted having asked this employee and others if they were going on strike, butdenied the threat.Hisdenial is not credited. MOORE DROPFORGING COMPANY169Also violative of Section 8(a) (1) of the Act was the implied promise of benefits,made by Foreman Clark to employee Aber,if he did not join his fellow workers onstrike.C. The discharges of Puckett and GreeneEmployee R. E. Puckett was an active union member,well known to be such bymanagement since he served as a member of the employees'negotiating committee.On or about November 1, 1962,he was employed by Foreman James Willman to workpart time at the latter's filling station.When hired for this part-time job, he wastold by Willman that he expected to have the station about 90 days, and that he couldexpect to work for him as long as he had the station.Puckett worked but the 1 day for Willman. The foreman called him into the officeand told him that he had to let him go because General Foreman MacBrian,previously identified,had telephoned to him and made it clear that he either had toletPuckett go or lose his own job.Willman further admitted that he was in a"financial bind"at the time, that his wife was expecting a baby, and he could notafford to lose his own job at the factory.As a witness MacBrian admitted having called Willman and having asked him ifhe "thought it looked good for a supervisor of Moore Drop Forging Companyemploying a known union official."According to Willman-who as a witness fortheRespondent displayed marked reluctance and hesitation-MacBrian told himin the telephone conversation that "management and some employees thought it wasa bad thing to have a union man in there working for me when I was still asupervisor."Also in his confused and somewhat evasive testimony Willman attempted to makeit appear that he actually did not assure Puckett when hiring him of continued part-timeemployment.It is clear from his own testimony,however, that the employee hehired to replace Puckett was still working for, him at the time of the hearing. InDecember 1962, Willman quit the Respondent's employment and is now running hisfilling station.The Trial Examiner is convinced and finds that General Foreman MacBriancaused Foreman Willman unlawfully to discharge Puckett, to discourage unionmembership and activity,4and that thereby the Respondent violated Section 8(a) (1)and (3) of the Act.The Trial Examiner does not believe that the evidence in the record will support asimilar finding as to Greene.In the first place the record fails to show that Greeneeither was, or was believed by management to be, a union adherent on November 4,1962.He did not go on strike until November 26.Itappears that he did work 1 day for Willman, after Puckett's leaving-onNovember 4. It was a Sunday.When he came in the following Sunday, Willmansimply told him that he did not need him any more.According to Greene's owntestimony Willman then or later told him that he would not treat him the way he hadhad to treat Puckett.Under these circumstances the Trial Examiner cannot find that the complaint asto Greene is sustained by the preponderance of credible evidence.D. The refusal to bargainThe complaint alleges that since late May or early June 1962, and continuing upto the date of its issuance,the Respondent has refused to bargain in good faithwith the Union by engaging"in a course of conduct calculated to undermine theUnion's status as bargaining agent."It is claimed that such conduct included:(a)Granting periodic unilateral wage increases without consulting with theUnion.(b) Granting holiday pay on July 4, contrary to prior practice,without con-sultation with the Union.(c) Failing to vest in its chief negotiator,F. R. Daigneault,bargaining au-thority to enter into a contract or approve changes in contract proposals.InNorthern California Chapter,AssociatedGeneral Contractors,119 NLRB 1026, at1032, the Board stated: "It is sufficient for a findingof a violation of Section8(a) (3)and (1)that an employer,who meets the Act's definitionof an employer,has accom-plished anact while [which] results in a discriminationwith respect to the `tenure ofemployment' of employeeswho meet theAct's definition of employeesIt isthe discrimina-tion that encouragesor discourages union membershipthat is of primary concern fardetermining the issue and not the specific relationshipbetween thediscriminating 'em-ployer' andthe discriminated against 'employees.11 170DECISIONSOF NATIONALLABOR RELATIONS BOARD(d) Refusing to deviate from a fixed bargaining position.(e)Adopting a fixed position regarding dates for negotiations without con-sulting with the Union.(f)Asserting the futility of negotiations unless the Union made radical changesin its positions.At the hearing General Counsel, without formally amending the complaint, tookthe position that he rested his claim of refusal to bargain in good faith upon eventsoccurring before November 27, 1962, the date of the filing of the charge and the dayafter the strike began.In order to narrow the issues for consideration below, the Trial Examiner states here,as he clearly implied at the hearing,that he does not consider that item(f) above, evenif proven, either constitutes refusal to bargain,per se,or is a substantial factor in anentire course of conduct.As noted earlier in this report more than 20 negotiating meetings were held upto the date of the strike. Since the Act requires, as a condition of good-faith bargain-ing, that the parties"meet at reasonable times and confer in good faith," the TrialExaminer considers,that item (e) above should first be reviewed.Item (e).The parties stipulated at the hearing that negotiating meetings were held,before the strike, on February 20, March 6, March 20, April 3, 4, 17, and 18; May 1,2, 16, and 17; June 6, 7, 19, and 20; July 17, 18, and 31; August 1, September 11,October 3, and November 7 and 20.At these negotiatingsessionsthe Respondent's chief negotiator was Francis R.Daigneault, assistant generalmanager for the Respondent's six plants, with hishome office in Springfield, Massachusetts.According to his own testimony his"duties are strictly labor relations."Undisputed testimony establishes that early in the negotiatingsessionsDaigneaultunilaterally decided upon, announced, and thereafter-with an occasional excep-tion-maintained his own schedule of meetings despite the protest of union nego-tiators.He informed the Union that he would negotiate only during the hours of10 to 12 and from 2 to 5, 2 consecutive days every 2 weeks.When the unionrepresentative in April or May vigorously protested against this limited but setschedule, it is uncontradicted that Daigneault bluntly informed him that he "didn'tgive a damn" if he liked it or not.As a witness Daigneault explained that he did not want to prolong any meetingbeyond 5 p.m. by stating that "I happen to be an individual who retires rather early,at 9.30 or so in the evening I consider is time to retire."He gave no explanationfor imposing the limitation of meeting for 2 consecutive days every 2 weeks.Hadhe been involved as a production manager or sales manager or in some other branchof the business, an inference might be warranted without other evidence that otherdemands upon his time prevented more frequent or more extended meetings. Sincehe admits thathis sole duties,explicitlyassignedto him by his board of directors,was to negotiate a contract with the Union at Hillsboro, the Trial Examiner isconvinced and finds that in this respect he failed to comply with the language andintent of Section 8(d) of the Act.Instead of good-faith bargaining, in the opinion of the Trial Examiner, Daigneault'sinsistence upon his announced schedule was effective notice to the employee's bar-gaining representative that his will was to prevail, whatever the Union desired. It isinconceivable to the Trial Examiner, who is not without some past experience inthat field, that a businessman sincerely desirous of reaching contractual agreementwith an equal would establish in advance a fixed schedule of meetings. In anyevent, by stating that he didnot "give a damn" whether the Union liked the scheduleor not, he effectively declined to negotiate on the bargaining issue of reasonable meet-ing dates.Item (c).This item relates to Daigneault's authority as bargaining representativefor the employer.As noted above, the complaint alleges that the Respondent"fail [ed] to vest" in Daigneault, its chief negotiator, appropriate bargaining authority,and thereby failed to bargain in good faith.The plain import of this allegation isto contend that Daigneault did not, as a fact, possess bargaining authority to thepoint of execution of a collective-bargaining contract or to approve changes incontract proposals.General Counsel adduced no direct evidence to support the precise allegation.Hedid, however, bring forward credible and uncontradicted testimony to the effect thatDaigneault made statements at the bargaining table which plainly implied that hepossessed only limited authority.Although as a witness Daigneault stated flatly that he possessed "unlimited" ne-gotiating authority, he did not dispute Union Representative Haake's testimonythat at a meeting early in June he had said that it would be "most difficult for him MOORE DROPFORGING COMPANY171to give us an answer to make concessions on there, because it would take approvalby the board of directors."Nor is it contradicted that upon this claim of lack ofauthority the union representative protested,raising aquestion as to the futility ofnegotiating if Daigneault did not have the authority to come to agreement "at thattable."Daigneault's only response,so faras the record shows, was to contend thatHaake himself "had a boss" he would "have to get an answer from."Haake assuredhim that he "had full authority to sit there and sign anyagreementthat we reachedat that table."It is also undisputed that when Daigneault submitted the Company's proposal ofa contract early in negotiations he stated that its provisions had been approved bythe board of directors and that it was, in effect, being submitted on an "accept ordecline" basis.And the following colloquy is quoted from Daigneault's own testimony on cross-examination:Q.Now, you stated that you have on many occasions offered to enter into acontract with the union.Did you ever have such a contract prepared prior tothe time of the strike, that you were ready to submit to the union?A. Ouroriginalone, as you know, was April 3.Q. Yes, sir, that is correct.Are you referring to that one now, that youwere readyto sign?A. Certainly.Q. You were ready to sign that one at any time?A. Sure, if they would take it.Accepting Daigneault's testimony that he actually had full authority to negotiatea contract, then good-faith bargaining principles plainly dictated that he shouldhave made that fact clear to the union representatives.Producing deception at thebargaining table seldom leads to an amicable solution to negotiating problems.In short, the Trial Examiner concludes and finds that the misleading of unionrepresentatives as to Daigneault's actual authority constituted,per se,failure tobargain in good faith.Items (a), (b), and (d).In view of the Board's decision inNational School SlateCompany,137 NLRB 925, these three items will be jointly considered.In preliminary summary, the evidence warrants the conclusion that while refusingto offer or agree toanywage increase, during the course of negotiations and beforethe strike the Respondent unilaterally granted certain increases as well as holidaypay for July 4 to employees in layoff status.There is no dispute as to the fact that at a July meeting Daigneault stated flatlythat the Respondent would not give "one red cent" as a raise or to increase the costof operation.He did not recede from thatpositionup to the date of the strike.His own testimony supports the conclusion:On the proposal of the economics we took rather a firm position there, foreconomicreasons.We know of the cost of running this plant, and we knowthe hingebusiness,being in it for many years. So our position was firm oneconomics for an increase.Of markedsignificanceto thequestionof "good faithbargaining,"in the opinion ofthe Trial Examiner, was the exchange between counsel which followed Daigneault'sabove-quotedstatement of position,which was in reply toa question from his owncounsel,Atwood, who had participatedin the negotiations.Attorney Goerlich brokein:I would like to pose an objection. It seems to me that what the company istrying to do now is justify its reason for not making a wage increase based uponits inability to operate at a profit. If that is true, we want to look at their booksand records right now.Counsel Atwood then hastily repudiated his own witness' testimony, by declaring:We said during the bargaining that this was a "won't do" position.Mr. GOERLICH: Is it your defense in this case that you are not economicallyable to give these individuals raises?Mr. ATwooD: No.Whether as a fact Daigneault at the bargaining table was somewhat less thancandid, as he had been in the matter of his negotiating authority, and his real reasonfor refusing to grant any increase was "economic"as he stated on the witness stand,testimony of union witnesses supports Atwood's assertion that at the bargaining tablethe Respondent simply said that its refusal was based upon "won't do" rather than 172DECISIONS OF NATIONAL LABORRELATIONS BOARD"can't do."Taking this position,of course,under court decisions relieved the Re-spondent of possible embarrassment had it been required to permit examination ofits records to support a claim of financial inability to grant raises.At thesame time,that the Respondent stood firmly on its admitted"won't do"platform, it actually granted increases and holiday pay without consulting with theUnion.The Respondent maintains that it was privileged to give these increases and theholiday pay because they were in conformance with a practice set up before theelection and certification of the Union.In his able brief, Attorney Mittendorf attacks the validity of the "practice" claim.He apparently has carefully analyzed certain documents in evidence and points outthat company records of the actual increases fail by a large degree to support theclaim that they were granted in accordance with the purported formula or policy.The Trial Examiner has spot-checked these documents, and agrees with GeneralCounsel's appraisal of them.However, in view of the above-noted Board decision, the Trial Examiner con-siders it unnecessary to rely upon such appraisal of the records.In theNationalSchool Slatecase it appears that certain raises were according to "custom."Yetthe Board concluded:.without discussing the particular wage increase involved with the Union-and at the same time it refused to offeranywage increase to the Union-theRespondent independently put its own unilaterally determined merit increasesinto effect.Such conduct is clearly in derogation of the Respondent's obligationunder the Act to bargain with the certified representative of its employees regard-ing any matter affecting wage rates.By taking unilateral action,theRespondent narrowed and impaired theemployees'opportunity to share in the determination of the terms and conditionsof their employment, thereby interfering with their right to bargain collectivelyunder the Act.Accordingly,we find that the Respondent's action in grantingunilateral merit increases during negotiations was in violation of Section 8 (a) (1)and (5) of the Act.The Trial Examiner concludes and finds that the granting of the holiday pay tolaid-off employees without consulting with the Union falls within the same categoryas wage increases.In short, the Trial Examiner concludes and finds that the preponderance ofcredible evidence sustains that allegations of the complaint on these matters, andthat by unilaterally granting increases and holiday pay while at the same time refusingto deviate from its fixed position not to offer any wage increases in its negotiationswith the Union the Respondent has refused to bargain in good faith.Conclusions in General as to Refusal To BargainIt has been found above that certain actions of the Respondent during the courseof negotiations constituted,per se,violations of the mandate of the Act as to theconduct of bargaining in good faith.The complaint also alleges that the course of conduct from early June up to thetime of the strike was for the "purpose of undermining the Union." The allegationincludes the acts of unlawful discrimination as well as those of interference, restraint,and coercion.The TrialExaminer finds merit in this contention.The collective-bargainingnegotiations took place in a context of unfair labor practices and cannot reasonablybe dissociated.The foremen, admittedly informed of the progress of negotiations,repeatedly told employees,in effect,that the Company would never sign a contractwith their representative.Events proved the accuracy of their statements.The recordfully establishes the fact that, except for minor deviations from its original proposal,which was barren of economic benefits, the Respondent up to the time of the strikewould sign no other contract than that which it had itself submitted, on an "acceptor reject" basis.MacBrian'sadmitted pressure uponWillman to dispense withPuckett's services when not at the factory had,according to his own testimony, as itsmotive "management's" disapproval of the employee serving on the negotiatingcommittee.Daigneault's own conduct,as chief negotiator,was demonstrative of the Respond-ent's intent not to reach an agreement which the Union,as the representative of theemployees, could reasonably accept.He misled its negotiators as to his own authority.And by arbitrarily setting up a precise schedule of days and times he would agree tocome to Hillsboro for negotiations he not only served notice that his was to be the MOORE DROP FORGING COMPANY173judgment as to "reasonable times" for meeting but also made it plain to the Unionthat surface bargaining of an indefinite period and not a mutually agreed-upon con-tract was the end he sought.All such conduct, in the opinion of the Trial Examiner,was for the unlawfulpurpose of undermining the Union as the authorized bargaining representative of theRespondent's employees and, in addition to theper seconclusions reached above,constituted refusal to bargain in violation of Section 8(a)(1) and(5) of the Act.5Finally, the Trial Examiner concludes and finds that by its unlawful conduct, foundabove, the Respondent caused the strike beginning on November 26, 1962, and byits failure to remedy such unfair labor practices it has prolonged said strike.N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCECertain of the activities of the Respondent, set forth in section III, above, occurringin connection with the operations of the Respondent described in section I, above,have a close,intimate,and substantial relation to trade,traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices in viola-tion of the Act, the Trial Examiner will recommend that it cease and desist there-from and take certain affirmative action to effectuate the policies of the Act.Itwill be recommended that the Respondent, upon request, bargain collectivelyin good faith with the Union concerning rates of pay, wages, hours,and other termsand conditions of employment and, if an understanding is reached,embody suchunderstanding in a signed agreement.It has been found that the Respondent, by its unlawful conduct prior to that date,caused the strike which began on November 26, 1962, and which at the time of thehearing was still in effect. It will therefore be recommended that upon an uncon-ditional application, the Respondent offer immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice to their seniority andother rights and privileges, to all those employees who participated in the strike, dis-missing, if necessary, persons hired by the Respondent on and after November 26,1962.(Almeida Bus Lines, Inc.,142 NLRB 445.)Itwill also be recommended that the Respondent make whole the foregoing em-ployees for anyloss ofpay suffered, or which they may suffer, by reason of the Re-spondent's refusal,if any, to reinstate them in the above-described manner, by pay-ment to each of them of a sum of money equal to that which each normally wouldhave earned as wages during the period from 5 days after the date on which theemployee unconditionally has applied for reinstatement to the date of the Re-spondent's offer of reinstatement, less his net earnings,if any, during said period,with backpay to be computed on a quarterly basis in the manner prescribed by theBoard in F. W.Woolworth Co.,90 NLRB 289. Interest at the rate of 6 percent perannum shall be added to the backpay to be computed in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.Itwill also be recommended that the Respondent make whole, in the above-described manner, employee Puckett for any loss of pay he may have suffered, by rea-son of the discrimination against him, by payment to him of a sum of money equalto the amount of part-time wages he would have earned but for his exclusion fromemployment by Foreman Willman, as found above, during the period from Novem-ber 1, 1962, to the date when such part-time employment would normally haveceased,the latter date to be determined at the compliance stage of these proceedings.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.InternationalUnion, United Automobile, Aerospace and Agricultural Imple-ment Workers of America, UAW-AFL-CIO, Local No.192, is alabor organizationwithinthe meaningof Section 2(5) of the Act.5In substantial respect and degree, the facts of this case are similar to those found bythe same Trial Examiner inReed & Prince Manufacturing Company,205 F. 2d 131, 134(CA. 1), cert. denied 346 U.S. 887. 174DECISIONSOF NATIONALLABOR RELATIONS BOARD2.All production and maintenance employees of the Respondent at its Hillsboro,Ohio, plant, including plant clerical employees, but excluding office clerical em-ployees and professional employees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purpose of collective bargaining within themeaning of Section 9(b) of the Act.3.By virtue of Section 9(a) of the Act the said labor organization has been sinceJanuary 22, 1962, and now is, the exclusive representative of all employees in thesaid appropriate unit for the purpose of collective bargaining with respect to ratesof pay, wages, hours of employment, and other terms and conditions of employment.4.By refusing, since on or about June 6, 1962, to bargain collectively in goodfaith with the said labor organization as the exclusive representative of all employeesin the said appropriate unit, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (5) of the Act.5.By discriminating as to his tenure of employment against employee Puckett,thereby discouraging membership in and activity on behalf of the above-namedlabor organization, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (3) of the Act.6.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed by Section 7 of the Act, the Respondent has engaged in and is engagingin unfair labor practices in violation of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.8.The Respondent has not engaged in unfair labor practices with respect to em-ployee Greene.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, the Trial Examiner recommends that Moore DropForging Company,its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith with International Union,UnitedAutomobile,Aerospace and Agricultural Implement Workers ofAmerica, UAW-AFL-CIO, LocalNo. 192,as the exclusive representative of its employees in theappropriate unit described below-All production and maintenance employees of the Respondent at its Hillsboro,Ohio,plant, including plant clerical employees, but excluding office clerical em-ployees,and professional employees, guards, and supervisors as defined in the Act.(b)Discouraging membership in and activity on behalf of the above-named orany other labor organization by discharging or causing to be discharged any of itsemployees because of their union membership or activities,or in any other mannerdiscriminating in regard to hire or tenure of employment,or any term or conditionof employment.(c)Threatening employees with discharge because they engage in protectedconcerted activities,and informing employees that the Respondent will not signa contract with the above-named Union.(d) In any other manner interfering with, restraining,or coercing employeesin the exercise of the right to self-organization,to form labor organizations,to joinor assist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities,except to the extent that such rightmay be affected by an agreement requiring membership in a labor organization asa condition of employment,as authorized in Section(a) (3) of the Act.as amended.2.Take the following affirmative action, to effectuate the policies of the Act:(a)Upon request,bargain collectively with International Union,United Auto-mobile,Aerospace and Agricultural Implement Workers of America,UAW-AFL-CIO, LocalNo. 192, as the exclusive bargaining representative of the employees inthe above-described appropriate unit, and embody any understanding reached in asigned contract.(b)Upon application,offer immediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice to their seniority and otherrights and privileges, to all those employees who participated in the strike beginningon November 26, 1962, and have not already been reinstated,dismissing, if neces-sary,persons hired by the Respondent on or after November 26, 1962.(c)Make whole,in the manner set forth in the section above entitled "TheRemedy," the employees specified in the preceding paragraph for any loss of paysuffered or which they may suffer by reason of the Respondent'srefusal,ifany, MOORE DROPFORGING COMPANY175to reinstate them in the manner provided, and also make whole employee Puckett,in the manner described in said section entitled "The Remedy."(d) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all records necessary to analyze and compute the amountof backpay, if any, which may be due under the section entitled "The Remedy."(e) Post at its Hillsboro, Ohio, plant copies of the attached notice marked"Appendix." 6Copies of said notice, to be furnished by the Regional Director forthe Ninth Region, shall, after being duly signed by a representative of the Respond-ent, be posted by it immediately upon receipt thereof, and be maintained by it fora period of 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken to insure that such notices are not altered, defaced, or covered by any othermaterial.(f)Notify said Regional Director, in writing, within 20 days from the date ofthe receipt of this Intermediate Report and Recommended Order, what steps theRespondent has taken to comply herewith.?It is further recommended that the allegations as to the discharge of employeeGreene be dismissed.6 If this Recommended Order is adapted by the Board, the words "A Decision and Order"shall be substituted for the words "The Recommended Order of a Trial Examiner" in thenoticeIn the further event that the Board's Order is enforced by a decree of a UnitedStates Court of Appeals, the wards "A Decree of the United States Court of Appeals,Enforcing an Order" shall be substituted for the words "A Decision and Order."I In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of aTrialExaminer of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that:WE WILL bargain collectively, upon request, in good faith with InternationalUnion,United Automobile,Aerospace and Agricultural Implement Workers ofAmerica,UAW-AFL-CIO, LocalNo. 192, as the exclusive representative of allthe employees in the bargaining unit describedbelow, withrespect to rates ofpay, wages,hours of employment, or other conditions of employment and, ifan understanding is reached,embody such understanding in a signed contract.The unit is:All production and maintenance employees at our Hillsboro,Ohio, plant,including plant clerical employees,but excluding office clerical employees,and professional employees,guards, and supervisors as defined in the Act.WE WILL,upon application,offer immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice to their seniorityor other rights and privileges,to all our employees who participated in the strikewhich began November 26, 1962, and who have not already been reinstated, dis-missing, if necessary,all persons hired on or after November 26, 1962.WE WILL make each such employee whole for any loss of pay suffered by himas a result of our failure, if any, to reinstate him within 5 days after such un-conditional application.We will make whole employee Puckett for any lossof pay he would have earned as part-time employment by Foreman Willmanabsent our discrimination against him.WE WILL NOT threaten employees with discharge because they engage inprotected concerted activities,and we will not inform employees that we willnot sign a contract with the above-named labor organization.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist the above-named or any other labor organization, tobargain collectively through representatives of their own choosing,and to en-gage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from any or all such activities,except to the extent that such right may be affected by an agreement requiring 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership in a labor organization as a condition of employment, as au-thorized in Section 8(a) (3) of the Act, as amended.MOORS DROP FORGING COMPANY,Employer.Dated------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, TransitBuilding, Fourth and Vine Streets,Cincinnati,Ohio, Telephone No. Dunbar 1-1420,if they have any questions concerning this notice or compliance with its provisons.Tidelands Marine Services,Inc.andInland Boatmen's Union ofthe Seafarers International Union of North America,Atlantic,Gulf,Lakes and Inland Waters District,AFL-CIO.Case No.23-CA-1501.August 03, 1963DECISION AND ORDEROn March 19, 1963, Trial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certainaffirma-tive action,as setforth in the attached Intermediate Report.TheTrial Examineralsofound that Respondent had not engaged in cer-tain other unfair labor practices and recommended that the complaintbe dismissed with respect to such allegations.Thereafter, Respondentand General Counsel filed exceptions to the Intermediate Report, andthe latter also filed a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscase toa three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and brief, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modifications stated below.The Trial Examiner found that the Respondent did not discrim-inate against employees Roy Lee Klaus and Theodore Elkins in viola-tion of Section 8 (a).(3) of the Act when it selected them from u num-ber of union adherents for discharge on September 10, 1962.TheGeneral Counsel contends that these two employees along with em-ployee Jim McLain were the ringleaders of the Union and were forthat reason discharged as part of the Respondent's concerted and un-144 NLRB No. 1.